Citation Nr: 1623624	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2006 rating decision that denied his petition to reopen a claim for service connection for bilateral hearing loss. 
 
3.  Evidence received since the October 2006 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for bilateral hearing loss. 



CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the Veteran's petition to reopen a claim for service connection for bilateral hearing loss is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
2.  Since the October 2006 rating decision, new and material evidence has been received with respect to the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.  For the following reasons, the Board finds that reopening is warranted.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine independently whether new and material evidence has been presented to reopen the claim as a jurisdictional matter, irrespective of the decision of the RO).  

The Veteran's claim for service connection for hearing loss was initially denied in an August 2004 rating decision, which found that his bilateral hearing loss was not related to service because his hearing was within normal limits on his separation examination and he had no audiological complaints during service.  The Veteran did not appeal.  The RO again denied the Veteran's claim in an October 2006 rating decision finding that he did not submit any new or material evidence.  He did not appeal that decision, and no new and material evidence was received within one year of the decision.  Therefore, the October 2006 rating decision also became final.  38 U.S.C.A. § 7105.  

In order to reopen the claim, new and material evidence must be received.  38 U.S.C.A. § 5108.  In February 2016 hearing testimony, the Veteran testified that his hearing loss was caused by military noise exposure from his service as an artilleryman, that he was never issued nor did he use hearing protection in service, and that he first started experiencing bilateral hearing loss shortly after leaving the military.  The Veteran also testified that he did not have any significant noise exposure as a civilian since leaving service.  The Veteran's spouse also testified at the February 2016 hearing noting that his bilateral hearing loss was a problem throughout their 35 year marriage and that the Veteran has had hearing problems since she has known him.

Further, the Veteran submitted a statement in support of his claim in March 2016.  He reported that he was an artilleryman for two years and worked with 175mm and 155mm cannons without hearing protection while in Vietnam.  He further reported that upon discharge at 21 years old, he noticed hearing loss and ringing in his ears.  

The foregoing testimony and evidence is new, as these specific assertions concerning the timing of the Veteran's hearing loss had not been specifically advanced by him.  The foregoing also relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim as it tends to indicate that bilateral hearing loss was first present immediately after service, rather than several years after service.  Accordingly, as the Veteran and his spouse's testimony is presumed credible at this stage (See Justus v. Principi, 3 Vet. App. 510, 513 (1992)), new and material evidence has been received and the claim for service connection for bilateral hearing loss is reopened.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (the requirement that newly submitted evidence raise a reasonable possibility of substantiating the claim is a "low threshold.").


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.  



REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim for service connection for bilateral hearing loss must be remanded for further development to ensure that it is afforded every consideration.  

The Veteran was afforded a VA examination in May 2010.  While the VA examiner noted that the Veteran's audiometric thresholds were normal at separation, the VA examiner did not have the foregoing February 2016 testimony and the March 2016 statement in support of the claim before him while rendering his decision.  Therefore, the Board finds that the Veteran is entitled to a new examination.  

Further, in February 2016 the Veteran testified that he was treated for hearing loss at the Sarasota VA clinic approximately 10 years ago, and that he also received treatment at the Bradenton VA clinic.  These records must be obtained on remand.

Finally, when the Veteran originally submitted a claim for service connection for hearing loss in 2004 he reported that he had been diagnosed as having hearing loss in 1970 through the company where he worked.  These records must also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records for hearing loss, including treatment records from the Bradenton and Sarasota VA treatment facilities.

2.  Make arrangements to obtain the Veteran's complete treatment records for hearing loss from the company where he worked (G.M.) in 1970.  See VA Form 21-526, dated January 6, 2004.

3.  Thereafter, schedule the Veteran for a VA audiological examination.  The entire claims file must be made available to the examiner for review.  All indicated tests and studies should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hearing loss had its clinical onset during active service or is related to any incident of service, including noise exposure.  In providing his/her opinion, the examiner should consider the Veteran's statements that while in service he was exposed to acoustic trauma from firing 175mm and 155mm cannons, that he did not use hearing protection while in service, and that he has experienced symptoms of hearing loss since shortly after his separation from service in 1966.

The Veteran's in-service audiograms dated February 26, 1964, February 25, 1965, and February 20, 1966 should be converted from ASA to ISO (ANSI) and provided to the examiner for review and consideration in rendering his/her opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

5.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim for service connection for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


